Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-6, 10 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmerling (US Patent 4,179,056 A as previously recited) in view of Diedrick et al (US 2010/0051595 A1 as previously recited) in further view of DaCosta (US Patent 4,206,862 A as previously recited).
With respect to claim 1, Schmerling discloses a welding wire feeder system 10 (Col. 2, lines 9-18; Figures 1-5), comprising: an enclosure 12 having a dimension (i.e. the drawings Figures 1-4 shows the manually adjustable nut and the flexible guide tube sizes relative to the other components of the enclosure. The examiner interprets that based on the size of the manually adjustable nut and the flexible guide tube, an operator can hold the enclosure by one hand especially via the bridge of the enclosure.) suitable to be held with a single hand of an operator, wherein the enclosure 12 comprises (Col. 2, lines 9-18; Figures 1-4): a hub 16 that is capable of receiving a welding wire spool R (Col. 2, lines 19-27, Figures 1-4); a welding wire drive system 20, 
However, Schmerling is silent regarding the motor is powered entirely by an integrated battery; an enclosure having a weight and dimensions suitable to be held within a single hand of an operator, a hub for receiving a welding wire spool no larger 
Diedrick teaches in this reference that a motor 82 is powered entirely by an integrated battery 84 (i.e. In certain embodiments any power source capable of supplying this voltage may be used with the wearable wire feeder 12, as no additional power, signals, or outputs are needed by the feeder 12. In other words, the wearable feeder 12 may be a standalone unit having a power supply, such as a battery, to power wire drive motor and various controls for operation independent of the power unit 10 and torch 44; Para. 0019 and 0033; Figures 2-3); an enclosure 54 having a weight (i.e. Since the wearable wire feeder is capable of being mounted to an operator and weighs up to 10lbs, the examiner interprets that the wearable wire feeder is capable of being held by a single hand of an operator; Para. 0018-0020; Figures 1-3) and dimensions (i.e. Since the wearable wire feeder is small enough to be mounted to the user’s belt, thigh, shoulder, the examiner interprets that the wearable wire feeder is small enough to be held by a single hand of an operator; Para 0020; Figures 1-3.) suitable to be held within a single hand of an operator (Para. 0018-0021, 0024; Figures 1-3), a hub (i.e. spool support) for receiving a welding wire spool 52 no larger than four inches in diameter (i.e. Diedrick disclosure states that the spool support is configured to receive a standard 4 inch diameter welding wire spool), a battery receptacle (i.e. the battery 84 i.e. any suitable mounting mechanism; Para. 0020) that includes one or more straps configured to secure the welding wire feeder to a torso, a leg, or an arm of a user by surrounding the torso, the leg, or the arm with the one or more straps (Para. 0020).
DaCosta et al teaches in this reference of a trigger 16 coupled to a distal end of the flexible conduit 24 at an end of the flexible conduit 24 opposite the enclosure 26 (Col. 3, lines 4-14; Col. 3, lines 55-58; Figures 1-4), wherein the welding wire drive system 38, 40 is activated upon depression of the trigger 16 (Col. 3, lines 41-47; Col. 4, lines 5-28; Figures 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling with Diedrick et al, by replacing the alternating current power supply of Schmerling, with the intergrated battery of Diedrick et al, to provide completely portable, cordless wire feeding system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling with Diedrick et al, by modifying the enclosure as taught by Schmerling, with small portable enclosure as taught by Diedrick et al, to provide completely portable, cordless wire feeding system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling with Diedrick et al, by modifying the welding wire spool as taught by Schmerling, with the conventional welding wire spool as taught by Diedrick et al, to provide completely portable, cordless wire feeding system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling with Diedrick et al, by adding to the welding wire feeder of Schmerling, the strap of the welding wire feeder of Diedrick et al, to provide a wire feeder that is removably mounted and fully portable.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al with DaCosta, by modifying the location of the trigger of the welding wire feeder of Schmerling and Diedrick et al, with the location of the trigger of the welding wire feeder of DaCosta, to provide an easily-manipulated welding filler wire feed apparatus to allow a worker to easily weld in tight quarters or in awkward positions.

With respect to claim 3, Schmerling disclose that the flexible conduit 76, 84 is configured to direct the direction of a welding wire W (Col. 3, lines 23-34; Figures 1-4). Although, Schmerling does not discloses that the flexible conduit is configured to direct the flow of a shielding gas, Schmerling does disclose that the welding wire W is guided to an arc welding torch (Col. 3, lines 23-34; Figures 1-4). Since the flexible conduit can guide the wire, the flexible conduit is capable of guiding shielding gas.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the use of the flexible conduit of Schmerling, since the patented structure of a flexible hose that is capable of guiding the direction of the welding wire is capable of directing the flow of a shielding gas. Selecting a specific use for the flexible conduit would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

With respect to claim 5, Schmerling discloses that the control signal is received from the separate welding power supply (Col. 3, line 51 thru Col. 4, line 19; Figures 1-4). Although Schmerling does not explicitly disclose that the control signal is received from the separate welding power supply wirelessly, Schmerling does discloses that the flexible conduit 76, 84 does guide the wire to the arc welding torch (Col. 3, lines 23-34; Figures 1-4).  Since Schmerling teaches of an arc produced by the welding torch, an operator can adjust a potentiometer 112 based on observation of heating done or visual indication readings by separated welding power supply arc production (Col. 4, lines 3-19 and 28-35; Figures 1-4).

With respect to claim 6, Schmerling discloses that the enclosure 12 comprises a power connection for receiving power from an external power source 1 (Col. 3, line 51 thru Col 4, line 2; Col. 4, lines 28-35; Figures 1-5). 

With respect to claim 10, Schmerling discloses the welding wire spool W is capable of being removable from the enclosure 12 and replaceable (Col. 2, lines 9-27; Figures 1-4). 

With respect to claim 21, Schmerling discloses that the separate welding power supply (i.e. not shown) is configured to generate the control signal based on adjustments to a current output to the welding torch in response to the operator (i.e. user; Col. 3, lines 38-68; Col. 4, lines 3-27; Figures 1-5).

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmerling (US Patent 4,179,056 A as previously recited) in view of Diedrick et al (US 2010/0051595 A1 as previously recited) in view of DaCosta (US Patent 4,206,862 A as previously recited) as applied to claim 1 above, and further in view of Bashore et al (US 2009/0057285 A1 as previously recited).
With respect to claim 7, the modification of Schmerling and Diedrick et al and DaCosta discloses substantially all features as set forth in claim 1 above such that the enclosure 12 comprises the flexible conduit 76, 84 for advancing welding filler wire W (Col. 3, lines 23-34; Figures 1-4). 
However, the modification of Schmerling and Diedrick et al and DaCosta is silent regarding the enclosure comprises a shielding gas flow control system for receiving shielding gas and delivering the shielding gas through the flexible conduit.
 Bashore et al teaches in this reference the enclosure 12 comprises a shielding gas flow control system 148 for receiving shielding gas and delivering the shielding gas through the flexible conduit (Para. 0039; Figure 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al and DaCosta with 

With respect to claim 8, the modification of Schmerling and Diedrick et al and DaCosta discloses substantially all features as set forth in claim 7 above such that the enclosure 12 comprises the flexible conduit 76, 84 (Col. 3, lines 23-34; Figures 1-4). 
However, the modification of Schmerling and Diedrick et al and DaCosta is silent regarding the enclosure comprises a shielding gas cylinder receptacle for receiving a shielding gas cylinder, wherein the shielding gas flow control system receives the shielding gas from the shielding gas cylinder when the shielding gas cylinder is inserted into the shielding gas cylinder receptacle.
Bashore et al teaches in this reference the enclosure 12 comprises a shielding gas cylinder receptacle for receiving a shielding gas cylinder, wherein the shielding gas flow control system 148 receives the shielding gas from the shielding gas cylinder when the shielding gas cylinder is inserted into the shielding gas cylinder receptacle (Para. 0039; Figure 10).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al and DaCosta with Bashore et al, by adding to the enclosure of the welding wire feed system of Schmerling and Diedrick et al and DaCosta, the gas supply within the enclosure of the welding wire .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmerling (US Patent 4,179,056 A as previously recited) in view of Diedrick et al (US 2010/0051595 A1 as previously recited) in view of DaCosta (US Patent 4,206,862 A as previously recited) as applied to claims 1 above, and further in view of Imaizumi et al (US Patent 5,789,717 A as previously recited).
With respect to claim 9, the modification of Schmerling and Diedrick et al and DaCosta discloses substantially all features as set forth in claim 1 above such that the flexible conduit 76, 84 that feeds the welding wire W to the welding torch of the separate welding power supply (Col. 3, lines 23-34; Figures 1-4). 
However the modification of Schmerling and Diedrick et al and DaCosta is silent regarding an attachment mechanism for attaching the conduit to the welding torch of a separate welding power supply.
Imaizumi et al teaches in this reference an attachment mechanism 12 for attaching the flexible conduit 8 to the welding torch 1 of a separate welding power supply 5 (Col. 2, lines 36-52; Figures 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al and DaCosta with Imaizumi et al, by adding to the flexible conduit of Schmerling and Diedrick et al and DaCosta, the torch rotation block of Imaizumi et al to provide the position of the torch with respect to the wire-feeder conduit is fixed.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmerling (US Patent 4,179,056 A as previously recited) in view of Diedrick et al (US 2010/0051595 A1 as previously recited) in view of DaCosta (US Patent 4,206,862 A as previously recited) as applied to claims 1 above, and further in view of Carrier et al (US 2007/0257084 A1 as previously recited).
With respect to claim 11, the modification of Schmerling and Diedrick et al and DaCosta discloses substantially all features as set forth in claim 1 above such as within an return lead (Figures 3 and 5) extending from the enclosure 12, wherein the return lead (Figures 3 and 5) permits an electrical current to flow from the 115 VAC, 60 Hz electrical source welding feeder and then back to the electrical source through the return lead in a closed circuit prior to being consumed by the welding torch during the welding operation (Col. 2, lines 28-62; Figure 1-5).
However the modification of Schmerling and Diedrick et al and DaCosta is silent regarding a return lead extending from the enclosure, wherein the return lead permits an electrical current to flow from the integrated battery through the welding wire and back to the integrated battery through the return lead to increase a temperature of the welding wire prior to being consumed by the welding torch during the welding operation.
Carrier et al teaches in this reference a return lead GCC extending from the enclosure 100”, wherein the return lead GCC permits an electrical current to flow from the integrated battery B1, B2 through the welding wire 50E and back to the integrated battery B1, B2 through the return lead GCC that is capable of increasing a temperature 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al and DaCosta with Carrier et al, by modifying the electrical battery control circuit of Schmerling and Diedrick et al and DaCosta, in view of the welding wire feed system control circuit of Carrier et al, to provide completely portable, cordless wire feeding system.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmerling (US Patent 4,179,056 A as previously recited) in view of Diedrick et al (US 2010/0051595 A1 as previously recited) in view of DaCosta (US Patent 4,206,862 A as previously recited) as applied to claim 21 above, and further in view of Luck et al (US 2008/0116185 Al as previously recited).
With respect to claim 22, the modification of Schmerling and Diedrick et al and DaCosta discloses substantially all features as set forth in claim 21, above such that the separate power supply is connected to a remote trigger 120 configured to adjust a current output from the separate welding power supply in response to an input from an operator (Col. 3, line 63 thru Col. 4, line 2; Col. 4, lines 27-35; Figures 1-5).
However, the modification of Schmerling and Diedrick et al and DaCosta is silent regarding the separate welding power supply is connected to a remote foot pedal control configured to adjust a current output from the separate welding power supply in response to an input from an operator.
Luck et al teaches in this reference that the separate welding system 10 is connected to a remote foot pedal control 50 configured to adjust a current output from the separate welding power supply 10 in response to an input from an operator (Para. 0021; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schmerling and Diedrick et al and DaCosta with Luck et al, by modifying the manually operated switch of the welding wire feeder of Schmerling and Diedrick et al and DaCosta, with the torch welding system foot petal of Luck, that allows an operator to easily adjust and control one or more welding parameters in welding-type system without the use of the hands.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Allowance of claims 12, 15-18 and 23 is indicated herein.
	The closest prior art is the combination of Schmerling (US Patent 4,179,056 A) in and Diedrick et al (US 2010/0051595 A1). Schmerling discloses a welding wire feeder system, comprising: a separate AC welding power supply configured to be removably coupled by wire terminals to an electrically powered portable compact welding wire feeder.  Schmerling teaches of that the electrically powered portable compact welding wire feeder comprises: a hub that is capable of receiving a welding wire spool. Schmerling teaches of a welding wire drive system for receiving welding wire from the welding wire spool and feeding the welding wire through a flexible conduit attached to an enclosure of the welding wire feeder, wherein the entire flexible conduit is 
	Schmerling is silent regarding a separate welding power supply; a battery powered portable compact welding wire feeder; the motor is powered entirely by a integrated battery; a battery receptacle for receiving the integrated battery; a harness system that includes one or more straps configured to secure the welding wire feeder to a torso, a leg, or an arm of a user by surrounding the torso, the leg, or the arm with the one or more straps, a cable with a clamp to complete a preheating circuit between the wire and the work piece resistive heating the wire independently of a weld, the preheating circuit powered by the integrated battery.
	Diedrick et al teaches of a separate welding power supply, wherein a battery powered portable compact welding wire feeder is configured to be removably coupled to the separate welding power supply. Diedrick et al teaches that a motor is powered entirely by an integrated battery. Diedrick et al teaches of a battery receptacle for 
However the combination of Schmerling and Diedrick et al fails to teach of a cable with a clamp to complete a preheating circuit between the wire and the work piece resistive heating the wire independently of a weld, the preheating circuit powered by the integrated battery as required by independent claim 12. Since modifying the heating circuit including a cable and a clamp powered by the integrated battery as taught by the combination of Schmerling and Diedrick et al would create a different output than intended by the prior art combination of Schmerling and Diedrick et al. Therefore, it is not an obvious reason to modify the heating circuit including a cable and a clamp powered by the integrated battery as taught by the combination of Schmerling and Diedrick et al to have the missing cable with a clamp to complete a preheating circuit between the wire and the work piece resistive heating the wire independently of a weld, the preheating circuit powered by the integrated battery as required by independent claim 12. 

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. 

Applicant’s argues that “Schmerling in view of Diedrick and in further view of DaCosta fails to disclose or suggest the welding system of amended claim 1" as recited in amended claim 1," on pages 8-9 of remarks.
The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection of claim 1. The examiner interprets that Schmerling teaches of a portable welding wire feeder including a motor for driving the welding wire drive system that is entirely powered with a conventional AC welding power supply (See Figure 5 of Schmerling).  However Schmerling fails to teach of an integrated battery entirely powering the motor for driving the welding wire drive system. After further consideration of applicant’s amendment, the examiner identified in paragraph 0019 of prior art Diedrick that in certain embodiments, any power source capable of supplying this voltage may be used with the wearable wire feeder 12, as no additional power, signals, or outputs are needed by the feeder 12.  In other words, the feeder 12 may be a standalone unit having a power supply, such as a battery, to power wire drive, and various controls for operation independent of the power unit 10 and torch 44.Thus the combination of Schmerling in view of Diedrick and in further view of DaCosta teaches that a motor for driving the welding wire drive system, wherein the motor is powered entirely by an integrated battery as required in claim 1. Since the combination of 

Applicant argues that Schmerling in view of Diedrick fails to disclose or suggest the motor is powered entirely by an integrated battery; and a cable with a clamp to complete a preheating circuit between the wire and the work piece resistively heating the wire independently of a weld, the preheating circuit powered by the integrated battery as amended in claim 12, on page 9-11 of remarks. 
The examiner interprets that after further search and consideration applicant’s amendment of claim 12 has been overcome. The combination of Schmerling and Diedrick fails to teach of a cable with a clamp to complete a preheating circuit between the wire and the work piece resistively heating the wire independently of a weld, the preheating circuit powered by the integrated battery as required by claim 12. Therefore the examiner interprets that the amended claim 12 is in better condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 19, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761